Name: Commission Regulation (EC) No 2131/2002 of 29 November 2002 prohibiting fishing for haddock by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 Avis juridique important|32002R2131Commission Regulation (EC) No 2131/2002 of 29 November 2002 prohibiting fishing for haddock by vessels flying the flag of Sweden Official Journal L 325 , 30/11/2002 P. 0020 - 0020Commission Regulation (EC) No 2131/2002of 29 November 2002prohibiting fishing for haddock by vessels flying the flag of SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2555/2001 of 18 December 2001 fixing for 2002 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required(3) lays down quotas for haddock for 2002.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of haddock in the waters of Skagerrak and Kattegat and ICES divisions IIIb, c and d (EC waters) by vessels flying the flag of Sweden or registered in Sweden have exhausted the quota allocated for 2002. Sweden has prohibited fishing for this stock from 3 October 2002. This date should be adopted in this Regulation,HAS ADOPTED THIS REGULATION:Article 1Catches of haddock in the waters of Skagerrak and Kattegat and ICES divisions IIIb, c and d (EC waters) by vessels flying the flag of Sweden or registered in Sweden are hereby deemed to have exhausted the quota allocated to Sweden for 2002.Fishing for haddock in the waters of Skagerrak and Kattegat and ICES divisions IIIb, c and d (EC waters) by vessels flying the flag of Sweden or registered in Sweden is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 3 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 347, 31.12.2001, p. 1.